DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1-5
Withdrawn: 
NONE
Rejected:
1-5
Amended: 
1, 2
New: 
NONE
Independent:
1


Claim Interpretation
Claim 1 recites the amended limitation of “after homogenization the aluminum alloy billet includes dispersoids distributed in the aluminum alloy billet in an amount no less than 0.03 per µm2 and no greater than 0.2 per µm2”. The examiner points out this is an intermediate product property, rather than a final product property (see instant specification at [0051, 0058]) as homogenization follows casting and precedes forging.
If this interpretation is not consistent with applicant’s intended interpretation, please clarify (including where said interpretation is found in the original specification) in response to this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3, which is dependent on independent claim 1, refers to “the temperature”, however, there are currently 2 temperatures mentioned in claim 1; forging temperature and homogenization temperature. It is unclear which temperature is being referred to. Claim 4 contains a similar limitation. For the purposes of this office action, “the temperature” is held to refer to the forging temperature (wherein prior to the amendment filed 3/1/21, “the temperature” referred to the forging temperature, as forging was the only temperature recited in the previous version of claim 1).
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-348630A (JP’630).
JP’630 teaches a method for making an aluminum alloy by: forming an ingot out of an Al-Mg-Si alloy, homogenizing 520-560°C (see translation at [0011]), forging said alloy after heating to 450-500°C (see translation at [0005] and claim 1), which meets the instant steps of receiving an alloy billet, overlaps the claimed forging temperature (claims 1, 3), and meets the amended limitation of homogenizing between 550-575°C.  JP’630 teaches said Al-Mg-Si alloy comprises: 0.4-1.5% Si, 0.15-0.9% Cu, 0.8-1.5% Mg, 0.04-0.9% Cr, 0.05-0.35% Fe, ≤0.25% Zn, 0.005-0.15% Ti, 0.2-0.6% Mn (JP’630 at abstract, claims 1 & 3), which substantially overlaps the claimed alloying ranges. 
JP’630 does not specify the dispersoids created after homogenization. However, because JP’630 teaches a method of heat treating and working complete with homogenizing at overlapping temperatures of an overlapping Al-Si-Mg alloy, then substantially the same microstructure (including dispersoids) after homogenizing is expected to result in JP’630, as in the instant invention. Therefore, it is held that JP’630 has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to establiish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).


Concerning claim 3, see discussion of forging temperature above.
Concerning claim 5, JP’630 teaches 0.05-0.35% Fe and 0.2-0.6% Mn, which implies a combined Fe+Mn range of: 0.25-0.95% total Fe+Mn, which substantially overlaps the claimed range.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 9,890,443) in view of Nakai (US 2009/0000705).
Lin teaches a method for making an aluminum alloy by: forming an ingot out of an Al-Mg-Si alloy, die forging said alloy into a wheel (see Lin at Example 3, column 11), which meets the instant steps of receiving an alloy billet and forging. Lin teaches said Al-Mg-Si alloy comprises: 0.6-0.95% Si, 0.275-0.5% Cu, 1.05-1.5% Mg, and 0.05-1.0% selected from the group of Fe, Cr, Ti, and Mn (Lin at abstract), which substantially overlaps the claimed alloying ranges. 
Lin does not teach a) the forging temperature or b) amended claim 1’s limitation of  homogenization temperature c) dispersoids present after homogenizing. 
Concerning a) Nakai, who also drawn to forging Al-Mg-Si alloys, teaches hot forging ≥350°C is a suitable hot working temperature range to obtain a forged material with good strength, corrosion, and toughness properties; see Nakai [0104-0106]. Nakai also teaches homogenizing at 460-570°C [0099] in order to finely and uniformly disperse particles [0100]. It 
Concerning b), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have performed the homogenization step of Lin at temperatures 460-570°C [0099] as taught by Nakai, because Nakai teaches said homogenization temperature ensures finely and uniformly disperse particles.  
Concerning c), the prior art does not specify the number of dispersoids created after homogenization. However, because Lin together with Nakai suggests a method of heat treating and working, complete with homogenizing at overlapping temperatures of an overlapping Al-Si-Mg alloy, then substantially the same microstructure (including dispersoids) after homogenizing is expected to be present in a material processed as taught by the combination of  Lin together with Nakai, as in the instant invention. Therefore, it is held that Lin and Nakai have created a prima facie case of obviousness of the presently claimed invention.
Concerning claim 2, Lin teaches die forging a wheel product (column 11 line 7; wherein a disc portion of said wheel is held to be within the disclosure of Lin’s wheel), and does not teach the need for machining, which meets the claimed limitation of forging in a “die forging press to form a pre-machined disc portion of the wheel”. 
Concerning claims 3 and 4, see discussion of forging temperature above.
Concerning claim 5, Lin teaches 0.05-1% Fe and Mn, which encompasses the claimed range of Fe+Mn.
Response to Amendment/Arguments
In the response filed on March 1, 2021 applicant amended claims 1 and 2, and submitted various arguments traversing the rejections of record. The examiner agrees no new matter has been added.
Applicant’s argument that the instant invention is allowable because Lin does not teach the homogenization temperature and dispersoids as claimed has not been found persuasive. The examiner agrees that Lin does not specify the amended homogenization temperature; however, the newly cited reference Nakai does (see rejection supra). Because Lin together with Nakai teaches a method of heat treating and working complete with homogenizing at overlapping temperatures an overlapping Al-Si-Mg alloy, then substantially the same microstructure (including dispersoids) after homogenizing, is expected in the prior art as in the instant invention.
Applicant’s argument that the instant invention is allowable because JP’630 does not teach the homogenization temperature and dispersoids as claimed has not been found persuasive. As stated supra, JP’630 teaches the homogenizing at 520-560°C (see translation at [0011]), which overlaps the claimed homogenization temperature. Further, as stated above, because JP’630 teaches a method of heat treating and working complete with homogenizing at overlapping temperatures an overlapping Al-Si-Mg alloy, then substantially the same microstructure (including dispersoids) after homogenizing, is expected for JP’630, as in the instant invention.
Applicant’s argument that the instant invention is allowable because JP’630 does not teach an example with the claimed homogenization temperature has not been found In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Also, a “known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Though JP’630 does not teach an example within the claimed homogenization temperature, JP’630 teaches a broadly overlapping homogenization temperature of 520-560°C [0011], and therefore at least fairly suggests the homogenization limitation as set forth in the claims as amended.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        6/11/21